 THE GOODYEAR TIRE & RUBBER CO.33The GoodyearTire &Rubber Co. (Zone AccountingOffice)andOffice and Professional Employees In-ternational Union,AFL-CIO-CLC. Case 10-CA-8983January 24, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September 22, 1971, Trial Examiner Joseph I.Nachman issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Boad has delegated its authorityin this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that The Good-year Tire & Rubber Co. (Zone Accounting Office) At-lanta,Georgia, and its officers, agents, successors, andassigns shall take the action set forth in the Trial Ex-aminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This case was triedbefore me, with all parties present and duly represented, atAtlanta, Georgia, on July 11,' on a complaint pursuant toSection 10(b) of the National Labor Relations Act (herein theAct).' The basic issue is whether a rule admittedly promul-gated and posted by The Goodyear Tire & Rubber Co.(hereinRespondent or Company), on February 22, in thecourse of an organizational campaign among the employeesof its Atlanta, Georgia, zone accounting office, by Office andProfessionalEmployees International Union, AFL-CIO-CLC (herein the Union), restrained and coerced employees inthe exercise of rights protected by Section 7 of the Act. Addi-tionally, the complaint alleges and Respondent denies that it(1) interrogated employees concerning their union member-ship, desires, and activities, and the membership, desires, andactivities of other employees, and (2) threatened to install atimeclock and be more restrictive in permitting employeestime off for personal reasons if the Union was successful inits organization campaign. For reasons hereafter more fullystated I find and conclude that the General Counsel sustainedThis and all dates mentioned herein are 1971 unless otherwise statedIssued June 17, on a charge filed and served May 6the material allegations of the complaint, and that an appro-priate remedial order should issue.At the trial, all parties were afforded full opportunity toexamine and cross-examine witnesses, to introduce relevantevidence, to argue orally on the record, and to submit briefs.The General Counsel waived oral argument. Oral argumentby counsel for Respondent is included in the transcript. Briefssubmitted by the General Counsel and Respondent have beenduly considered.Upon the pleadings, stipulations of counsel, the evidence,including my observation of the demeanor of the witnesseswhile testifying, and the entire record in the case, I make thefollowing:FINDINGS OF FACTSAt sometime prior toFebruary 22, the Union began acampaign to organize the employees in Respondent's zoneaccounting office.On thelastmentioned date Respondentposted on its bulletin board the following notice:NOTICE TO ALL EMPLOYEESMANAGEMENT HAS RECEIVED COMPLAINTS FROMCERTAIN EMPLOYEES THAT THEY ARE BEING HARASSEDBY CERTAIN OTHER EMPLOYEES IN CONNECTION WITHTHE ESTABLISHMENT OF A UNION BARGAINING UNITTHIS IS TO ADVISE ALL EMPLOYEES THAT THEY ARENOT PERMITTED BY LAW TO ENTER INTO ANY ORGANI-ZATIONAL ACTIVITY DURING LEGALLY ACCEPTEDWORK PERIODS FOR WHICH THE COMPANY PAYS WAGES.THIS PRACTICE IS NOT PERMITTED UNDER THE LAWAND CANNOT BE PERMITTED BY THE GOODYEAR TIRE &RUBBER COMPANYTHIS IS TO FURTHER WARN THAT IF THIS ACTIVITY ISCONTINUED, PARTICIPATING EMPLOYEES WILL BE SUB-JECT TO DISCIPLINARY ACTION BY THE COMPANYW E CREECHMANAGERZONE ACCOUNTINGBefore posting the notice Creech assembled the employeesand read the notice to them. Except for reading the notice,Creech made no statement concerning its meaning, scope, orthe manner in which it would be applied or enforced. Testify-ing as witness, Creech admitted that he regards the rule asapplicable to all parts of the Company's premises, includingthe parking lot, during the hours for which it pays wages, andthis would include any period of time employees were awayfrom their work station, including unscheduled breaks for useof restrooms. Creech also admitted that the Company per-mits employees to take a lunch period, and a coffee break eachmorning and afternoon, and that the Company pays for thistime. He testified that the Company does not regard the ruleas applicable to such paid breaks, and that during such peri-ods the employees are free to engage in union activity any-where on company premises, and that no attempt has beenmade by management to prevent employees from doing so.Creech admitted, however, that no information in that regardhas been given to the employees, other than the posted no-tice.''No issue of commerce or labor organization is presented The complaintalleges and answer admits facts which establish these jurisdictional ele-ments I find these facts to be as pleadedEmployee Beck testified that when the rule was read to the assembledemployees just prior to its posting, she asked Operating Manager Wheatley,an admitted supervisor, whether the rule applied to both prounion andantiunion employees, and that it "seemed" to her that Wheatley said thatit applied only to those who worked for the Union Wheatley admits thatBeck put the question to him but claims that he replied that the rule applied(Cont.)195 NLRB No. 19 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusions Regarding RuleFor many years the Board, with Court approval, had heldthat an employer may not restrict the right of employees tosolicit and distribute literature on behalf of a union on theemployer's property,unlessjustified by the circumstances ofthe case, and that unless justified such restriction is coerciveand a violation of Section 8(a)(2) of the Act. SeePeytonPacking Co.,49 NLRB 828;N.L.R.B. v. Republic AviationCorporation,324 U.S. 793. InStoddard-Quirk Manufactur-ing Co.,138 NLRB 615, the Board set forth guidelines fordetermining, at least presumptively, to what extent an em-ployer may lawfully prohibit his employees from solicitingand distributing on behalf of a union while on company prop-erty.With respect to solicitation, the Board there held thatunless the right to effective oral solicitation is to be virtuallynullified, absent special circumstances, the right of employeesto "solicit on plant premises must be afforded subject only tothe restriction that it be on nonworking time" (138 NLRB at621). On the other hand, because it viewed the distributionof literature to be a "different technique and posing differentproblems," employees' organizational rights in that regard,the Board concluded, "require only that employees have ac-cessto nonworking areas of the plant premises"(id).It is bythese principles that the lawfulness of the rule promulgatedand maintained by Respondent must be judged, but in thisconnection it must be borne in mind that time provided bythe employer for meal or rest breaks, although within theemployee's overall hours of duty, and though paid for by theemployer, is not "working time," but "nonworking time,"and hence the employee is free to solicit or engage in otherlawful activity during that period, within the meaning ofStoddard-Quirk.SeeSaco-Lowell Shops, etc.,169 NLRB1090, 1093, and the cases there cited.Considering first the rule to the extent it prohibits solicita-tion, not only may it be interpreted as proscribing unionactivity by nonworking employees during times that Re-spondent is paying wages to other employees who are work-ing, but its prohibition clearly extends to all "normal workperiods for which the Company pays wages." As Respondentadmits that it pays wages for the lunch period, and for themorning and afternoon breaks, which as indicated above is"nonworking time," the plain meaning of the rule is thatsolicitation is prohibited during such break periods, and atleast to that extent is an unlawful limitation upon employees'rights, absent extraordinary circumstances the existence ofwhich Respondent does not urge. The fact that Respondentdoes not regard or intend the rule to be applicable to the mealand other break periodsin noway diminishes the nature andextent of the violation. Considered in a light most favorableto Respondent, the most that can be said is that the rule isambiguous, but even that does not advance its position. For,as said by Judge Hayes speaking for Second Circuit inN.L.R.B. v.Miller-Charles & Co.,341 F.2d 870, 874, inlanguage fully applicable here;'The truemeaningof the rule might be the subject ofgrammatical controversy. However, the employees ofRespondent are not grammarians. The rule is at bestambiguous, and the risk of ambiguity must be heldagainst the promulgator of the rule rather than againstthe employees who are supposed to abide by it.to both union and nonunion sympathizers In view of Wheatley's positivedenial, and Beck's uncertainty as to exactly what Wheatley did say, I creditWheatley'InMiller-Charles, supra,the rule prohibited "union solicitation oncom-pany timeand oncompany property,"148 NLRB at 1580Additionally,the rule here involved fails to meet theStod-dard-Quirktest for a valid rule prohibiting distributions ofliterature,which is certainly a type of"organizational ac-tivity"which the rule prohibits.Although an employer maylawfully prohibit distribution in work areas,he may not pro-hibit distribution in nonwork areas during an employee'snonworking time.As Creech admitted that the rule in ques-tion applied to the parking lot, it is clear that an employeewho utilized his lunch or break period to distribute literatureamong parked employee cars would be in violation of therule, a result plainly inconsistent with the test ofStoddard-Quirk.Accordingly for the reasons stated,I find and conclude thatby promulgating and maintaining the aforesaid rule, Re-spondent interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteed them by Section7 of the Act.'The Allegations of Interrogation and ThreatsDiane Beck, employed by Respondent as a key punchverifier, credibly testified that on May 4, during her dutyhours andwhile discussingsome work with fellow employeeJoyce Phillips, she asked the latter whether she had signed aunion card. The following day Beck was called to SupervisorWheatley's office on three occasions. On the firstoccasion atabout 8:30 a.m. there were present, in addition to Wheatleyand Beck, Beck's immediatesupervisor, Pryor, and employeePhillips. Because, as Beck described it, everyone was tryingto talk at once, Wheatley asked her to leave the room andreturn to work, which she did. The testimonyisuncon-tradicted that at this meeting no reference was made to theUnion by anyone. About 10 a.m., Beck was directed to returnto Wheatley's office, and only those two were present. Wheat-ley stated that the problem the preceding day resulted fromthe fact that Beck asked Phillips to sign a Union card, andreminded Beck of the posted ruleagainst solicitation andcautioned her that she must comply with it. Beck respondedthat her inquiry of Phillips about the Union card was not thecause of the problem; that the problem arose because she hadto discuss with Phillips some work which the latter had notproperly performed. At this point Wheatley dismissed Beckand directed her to return to work.At about 11:15 a.m. Beck was again summondedto Wheat-ley's office. On this occasion,Wheatley and Beck first dis-cussed some matters wholly unrelated to her work, butWheatley finally told Beck that he wanted to discuss theUnion with her. Beck replied that it was her understandingthat she was not to do so on companytime.Wheatley repliedthat suchdiscussionwas not improper if he wereasking thequestions.Wheatley then asked Beck why she thought sheneeded a union, why other employees wanted a union, and ifwages was the problem. Beck replied that wages was not themain concern, but that other zone offices had received raiseswhile the Atlanta office had not. At this point Creech enteredthe room and remained for the rest of the discussion. Wheat-ley then commented that in the past he worked for a companythat had aunion,and added that if employees of the Atlantaoffice selected a union, Respondent would haveto install atimeclock, because the Union would require it, and that em-ployees would not be able to take time off forpersonal reasonsHaving reached this conclusion, it becomes unnecessary to decidewhether, as the General Counsel contends, Respondent promulgated therule in question with a discriminatory motive, or that the rule was appliedby Respondent in a discriminatory manner Assuming that both of suchcontentions should be resolved in favor of the General Counsel, the orderto be entered would be in all respects the same as the one I shall recommendas a remedy for this violation THE GOODYEAR TIRE & RUBBER CO.without being docked for it, in contrast to its prior practiceof exercising its discretion whether to dock employees or not.Later in the day Beck was given a memorandum signed byCreech which stated in substance that Beck's approach toPhillips, during company time, about signing a Union cardwas a violation of the posted rule; that Respondent could notand would not permit such activity; and that it expected herto refrain from it.'Conclusions with Respect to Allegations of Interrogationand ThreatsHaving credited the testimony of Beck, it follows thatWheatley's questioning of Beck as to "why she thought sheneeded a union" and "why other employees wanted a union,"constitutes interrogation proscribed by Section 8(a)(1) of theAct. As the Board said inEngineered Steel Products, Inc.,188NLRB No. 52:Questioning selected employees about their union sym-pathies without any legitmate reason therefor and with-out any assurance against reprisal, by its very naturetends to inhibit employees in the exercise of their rightto organize. To the same effect seeEssex Wire Corpora-tion,188 NLRB No. 59. In the instant case I am unableto conceive of, nor does Respondent claim, any legiti-mate reason for interrogating Beck, and it is clear thatno assurances against reprisal were given. It likewisefollows thatWheatley's statement to Beck that if theUnion became the collective-bargaining representativeof Respondent's employees it would have to install atimeclock and be more restrictive in permitting em-ployees to take time off for personal reason without lossof pay was a violation of Section 8(a)(1) of the Act. Forall practical purposes Wheatley's statement was simplya threat to impose more onerous working conditionsupon employees if they selected a bargaining representa-tive. Such a threat is plainly violative of Section 8(a)(1)of the Act.'Upon the foregoing findings of fact, and the entire recordin the case, I make the following:'Based on the credited testimony of BeckWheatley denied that heasked Beck why she or any other employee wanted a union He admits thathe told Beck that if he could see where employees would benefit from aunion he could better understand why they would be for it, andthat thisstatement was made twice in the course of his discussion with Beck He alsodenied that he told Beck that the advent of the Union would cause Respond-ent to install a timeclock According to Wheatley it was Beck who raisedthe discussion about a timeclock, by asking if there would be one if theUnion came in, and claims that he told her that while there were timeclocksin some Goodyear plants, he had no way of knowing if one would beinstalled inthe Atlanta office Wheatley further admits that in his discussionwith Beck about the timeclock, she stated that the Union would not insistupon a timeclock but could not recall what precipitated her statement andalso admitted that in talking with Beck the subject of time off for personalreasons was discussed, but that he "really [didn't] remember too much aboutthat conversation "In his pretrialaffidavitWheatley admitted that undercompany policy it was discretionary with management whether to dockemployees for taking time off for personal reasons To the extent that thetestimony of Wheatley and Beck are in conflict, I credit the latterThe General Counsel urged at the trial that Wheatley's oral reprimandto Beck for soliciting on working time, as well as the subsequent writtenreprimand given to her by Creech for the same conduct, violated Section8(a)(1) of the Act. However, as the issue is not discussed in his brief, Iassume that he has abandoned the point, and for that reason I make nofindings with respect thereto.35CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By promulgating and maintaining the rule posted onFebruary 22, by interrogating Beck, and by threatening toinstall a timeclock and adopt a more restrictive time-offpolicy if the employees selected union representation, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of theAct and thereby engaged in, and is engaging in, unfair laborpractices proscribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor parctices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Act, it will berecommended that it be required to cease and desist there-from and take certain affirmative action designed and foundnecessary to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record in the case, I hereby issue the followingrecommended:'ORDERRespondent, The Goodyear Tire & Rubber Company, At-lanta,Georgia, zone accounting office, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees with respect totheir sympathies for and activities on behalf of any labororganization.(b) Threatening employees with the installation of a time-clock, or the institution of a more restrictive time-off policy,if they select a collective-bargaining representative.(c) Promulgating, maintaining in effect, enforcing, or ap-plying any rule or regulation prohibiting its employees fromsoliciting on behalf of any labor organization during theirnonworking time, in any area of its plant, or in distributingliterature during their nonworking time, on behalf of anylabor organization, in any nonworking area of its plant.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist Office and ProfessionalEmployees International Union, AFL-CIO-CLC, or anyother labor organization, to bargain collectively through rep-resentative of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action designed and foundnecessary to effectuate the policies of the Act:(a) Forthwith rescind its rule promulgated February 22,1971, to the extent that it prohibits its employees from solicit-ing on behalf of a labor organization during their nonworkingtime in any area of its plant, or in distributing literatureIn the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring their nonworking time, on behalf of a labor organiza-tion,in nonworking areas of its plant.(b) Post at its zone accounting office in Atlanta, Georgia,copies of the notice attached marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Director forRegion 10 of the National Labor Relations Board (Atlanta,Georgia), shall, after being signed by an authorized represent-ative of Respondent, be posted immediately upon receiptthereof andmaintainedby it for a period of 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken to insure that said notices are notaltered, defaced or covered by any other material.(c)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision, whatsteps it has taken to comply herewith."10 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "11In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified by deletingthe words"receipt of this Decision,"and substituting therefor the words"this Order."plant, or from distributing literature on behalf of the afore-said or any other union, in nonworking areas of our plant,during their nonworking time.WE WILL NOT promulgate, maintain in effect, enforce,or apply any rule or regulation which prohibits our em-ployees fromsolicitingon behalf of any union duringtheir nonworking time in any area of our plant, or indistributing literature on behalf of any union in anynonworking area in our plant during their nonworkingtime.WE WILL NOT coercively interrogate our employeesregarding their sympathies or desires for, or their activi-ties on behalf of, any union.WE WILL NOT threaten our employees with the instal-lation of a timeclock or the institution of a more restric-tive time-off policy if they select a union as their collec-tive-bargaining representative.Section 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collectivebargainingor othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their rightsguaranteed to them by Section 7 of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a fulltrial inwhich all parties had the opportunity topresent their evidence,it has beendecided that we, the Good-year Tire & Rubber Company, violated the law and we havebeenorderedto post this notice.We intend to carry out theOrder ofthe Board,the judgmentof any court, and abide bythe following:THE WORK RULEwe promulgatedon February 22, 1971, isnow revoked and rescindedto the extent that it prohibits ouremployees from solicitingon behalf ofOffice and ProfessionalEmployeesInternationalUnion,AFL-CIO-CLC,or anyother union,duringtheir nonworking time in any area of ourTHE GOODYEARTIRE & RUBBERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questionsconcerningthis notice or compliance withits provisions may be directed to the Board's Office, PeachtreeBuildingRoom 701, 730 Peachtree Street, N.E. Atlanta,Georgia 30308, Telephone 404-526-5760.